Case 1:96-cr-00126-JFK Document 823 Filed 10/¢ APS Oana

SOC SDNY

TDOCUMENT

 

 

se ee OTE YR SEA EOE YG, " m g
ELEC RONECATLY FOILED |

 

i
‘
4

Es

 

UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK TDATE FILED:  /0-8-
we x iin entero Se!
UNITED STATES OF AMERICA
-against- : No. 96 Cr. 126 (JFK)
ORDER

ALBO MITCHELL,

Defendant.

JOHN F. KEENAN, United States District Judge:

On April 18, 2020, Defendant Aido Mitchell submitted a
letter requesting immediate compassionate release due to the
COVID+19 pandemic. (ECF No. 808.) Between April 19, 2020, and
May 14, 2020, Mitchell submitted supplemental materials related
to his request for a sentence reduction and his immediate
release. (ECF Nos. 809, 810.) On dune 5, 2020, the Government
filed an opposition to Mitchell’s request, (ECF No. 814), and on
June 15, 2020, Mitchell submitted a reply brief in which he
moved to withdraw his request for compassionate release, (ECF
No. 819).

Accordingly, Mitchell’s request to withdraw the motion is
GRANTED. The Clerk of Court is directed to terminate the motion
docketed at ECF No. 808.

The Court will mail a copy of this Order to Mitchell today.

SO ORDERED.

ku EK
Dated: New York, New York G Len . EO

October 8, 2020 John F. Keenan
United States District Judge

 

 
